SETH, Circuit Judge
(dissenting):
I must respectfully dissent from the majority opinion.
In looking at the statutory provisions in effect at the time the administrative action took place, it appears that only a “registrant” could then ask for a post-order hearing. Also the record indicates that the only registrant in Wyoming was an agency of the federal government, the Bureau of Sport Fisheries and Wildlife. Thus a failure to ask for a hearing cannot be charged to the State of Wyoming.
The Act then provided, as it does now, that one adversely affected by an order could seek judicial “review” of the order by filing a petition in the United States Court of Appeals seeking to have the order set aside. It is difficult to determine what the court could have reviewed at that time for the State of Wyoming since there was no hearing and no record. This appears to have been a completely illusory remedy and a failure to seek it cannot be charged against Wyoming.
Thus under these circumstances there was no real administrative remedy available. The record is clear that the State sought relief from appropriate federal agencies when it became apparent that some administrative action was needed for the government to carry out its statutory duties to control predators. No administrative relief came about from these efforts.
I must also disagree with the majority in its position that no impact statement was required of the EPA, and anyway an equivalent was in existence.
As to the requirement that an impact statement be filed, the National Environmental Policy Act (42 U.S.C. § 4332) states that “all agencies” shall prepare such a statement. There is no provision for any exceptions and no indication that any were contemplated. Thus the courts should not create an exception for any reason, and not on the basis of a presumed expertise. It would not seem necessary to belabor the point in view of the mandate of the statute. This instance is a good demonstration as to why such a statement should be required of “all.” Practice has developed the opportunity to give all groups a chance to air their positions during the preparation of such statements. This appears to be one of the reasons why the statements were required. “All” agencies must consider all the directions in which the impact of their major federal action may be felt.
Was the Cain Committee Report the “equivalent” of an impact statement? The Report was a compilation of a variety of published opinions, “studies,” and statistical data compiled from a variety of sources. It did not really purport to be anything more than a synthesis of the literature initially prepared for, or by various organized groups. It contains a clear caveat that the data was not from carefully designed research directed to pertinent questions. The Report then said of this: “It is impossible to know when one might go astray in drawing inferences from this type of information.” The government now tries to read into the Report much more than the writers intended. It did not purport to be an objective analysis of this problem, but only of selected literature identified with proponents of a position on *74the subject. The Committee refused to consider data sought to be submitted by Wyoming. This kind of a report cannot be considered as a “functional equivalent” of an impact statement, and it is not fair to the Committee to try to do so. The Committee did not purport to do more than it did. It was perfectly frank and academically straightforward in its decision that the urban position and wildlife dominance view should prevail. This would seem to be apparent from its statement that the sheep industry was a dying one, and it was of aesthetic importance for the urban population to see coyotes. This position is well expressed, and is a perfectly acceptable one.
Thus no one can quarrel with the Cain Report when it is taken for what it is, and what it is supposed to be, but it cannot be used for something it is not — a functional equivalent of an impact statement.
One final observation. The only basis for the EPA action was misbranding of the poisons after some fifty years of use with the only registrant in Wyoming being the Wildlife Service. This does not appear to be anything close to imminent danger for an “emergency” contemplated by any relevant Acts. After such a period of use of the poisons under the guidance of the Wildlife Service, and by it, in the discharge of its statutory duties, anyone contending for a contrary position certainly should have to bear the burden of proof to support a change.
I would affirm the trial court.